From a judgment of conviction, carrying a sentence of not less than five or more than seven years, for burglary, defendant appeals.
The indictment charged that this appellant, with intent to steal, broke into and entered the storehouse of W. C. Davis, in which goods, merchandise, or clothing, things of value, were kept for use, sale, or deposit, etc.
The corpus delicti was fully proved, and the evidence adduced upon the trial as to commission of said offense by this defendant was ample to go to the jury and sufficient to sustain the verdict rendered.
Pending the trial several exceptions were reserved to rulings of the court upon the admission and rejection of the evidence.
When the defendant offers himself as a witness and testifies in his own behalf, he is subject to impeachment in the same manner provided as to any other witness. The inquiry *Page 389 
may extend to his general character only, and also to his general character for truth and veracity, as was done in this case. The exceptions reserved in this connection are without merit.
Other exceptions reserved to the court's rulings are so clearly without merit no discussion is necessary.
There are no given or refused charges in the record, yet it appears therefrom there were charges both given and refused. Not being incorporated in any part of the transcript, they are, of course, not before this court for consideration.
The record appears regular and without error. No error appears in any of the court's rulings; the judgment of conviction appealed from is affirmed.
Affirmed.